              Case 1:20-cv-09380-JMF Document 45 Filed 03/23/21 Page 1 of 2




                                                      D: +1 212 225 2508
                                                     cboccuzzi@cgsh.com




March 22, 2021

BY CM/ECF

Honorable Jesse M. Furman
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

           Re:       Juan B. Pujol Moreira, et al. v. Société Générale, S.A., et al., No. 20-cv-9380-
                     JMF (“Pujol I”)
                     Juan B. Pujol Moreira v. Société Générale, S.A., et al., No. 21-cv-2283-JMF
                     (“Pujol II”)

Dear Judge Furman,

       This firm represents defendant BNP Paribas (“BNPP”) in the above-referenced actions.
On behalf of BNPP and defendant Société Générale, S.A. (“SG,” together “Defendants”), we
write pursuant to the Court’s Order in Pujol I dated March 17, 2021 (ECF No. 39-9380). 1

        Defendants do not intend to oppose Plaintiffs’ motion to consolidate the above referenced
actions, reserving all rights, defenses, and grounds for dismissal with respect to the amended
complaint in Pujol I and the complaint in Pujol II, including without limitation those grounds set
forth in Defendants’ motion to dismiss filed March 19, 2021 (ECF No. 40-9380) in Pujol I.

        In addition, to avoid any dispute as to the propriety or adequacy of service on Defendants
of the Pujol II complaint, the parties have agreed, subject to approval of the Court, to the
following:

                 1. Defendants accept service of the complaint (ECF No. 11-2283) in Pujol II;



1
    Docket entries in Pujol I are cited as “-9380.” Docket entries in the case Pujol II are cited as “-2283.”
          Case 1:20-cv-09380-JMF Document 45 Filed 03/23/21 Page 2 of 2

Honorable Jesse M. Furman, p. 2


           2. After the cases are consolidated, the deadline for Defendants to answer or file a
              motion to dismiss the complaint filed in Pujol II (ECF No. 11-2283) will be
              stayed through and including the date of a decision on the motion to dismiss in
              Pujol I (ECF No. 40-9380);
           3. After a decision on the motion to dismiss in Pujol I, the parties will meet and
              confer in good faith regarding the most sensible way to move forward in Pujol II
              in light of the Court’s decision.


The parties respectfully request the Court grant the relief requested by this letter-motion.




                                                      Respectfully Submitted,

                                                      /s/ Carmine D. Boccuzzi, Jr.

                                                      Carmine D. Boccuzzi, Jr.

                              The parties' proposal is ADOPTED and the motion to stay deadlines in
cc: Counsel of Record
                              21-CV-2283 is GRANTED. As the above-captioned actions involve
                              common questions of law and fact and the parties agree that
                              consolidation is appropriate, it is hereby ORDERED that pursuant to
                              Rule 42(a)(2) of the Federal Rules of Civil Procedure, they are
                              consolidated under the case number 20-CV-9380. Future filings should
                              be in 20-CV-9380 alone.


                              The Clerk of Court is directed to terminate 20-CV-9380, ECF No. 44.
                              The Clerk is further directed to consolidate 20-CV-9380 and
                              21-CV-2283 under case number 20-CV-9380, and to close 21-CV-2283.
                              SO ORDERED.



                                                                     March 23, 2021
